—Order, Supreme Court, New York County (Peter Tom, J.), entered on or about October 19, 1992, which denied the corporate defendant’s motion to dismiss the complaint as against it for lack of personal jurisdiction, or, in the alternative, to compel plaintiff to submit to an electromyograph (EMG) or nerve conduction test, with leave to renew the latter branch of the motion upon papers including a medical expert’s affidavit setting forth the need for these additional tests in view of plaintiff’s medical records, an explanation of how they are performed, and whether they cause any side effects or discomfort, unanimously affirmed with costs.
Service upon the only employee at defendant’s branch office satisfied CPLR 311 (1), the hearing court having credited the testimony of the process server that the employee stated she was authorized to accept service on defendant’s behalf (see, Fashion Page v Zurich Ins. Co., 50 NY2d 265, 272-273; Green v Morningside Hgts. Hous. Corp., 13 Misc 2d 124, affd 7 AD2d 708). Concerning the motion for an EMG or nerve conduction study, we agree with the IAS Court that plaintiff should not be compelled to submit to such procedures absent an expert’s affidavit explaining the need therefor, how they are performed and whether they cause any side effects or discomfort. Concur —Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.